Citation Nr: 0924837	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned in April 2009.  A transcript of 
the hearing is associated with the Veteran's claims folder


FINDINGS OF FACT

1.  The Veteran exhibits symptoms such as hypervigilance, 
panic attacks, anger, nightmares, social avoidance, 
difficulty in dealing with social gatherings and some work 
situations, irritability and depression, due to PTSD.

2.  While the Veteran takes medication for his hypertension, 
this disability is not productive of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 50 percent for 
the Veteran's service-connected PTSD have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2008).


2.  The criteria for an increased evaluation for 
hypertension, currently evaluated as 10 percent disabling, 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case do not show 
distinct time periods where the Veteran's disabilities 
exhibited symptoms that would warrant different ratings, 
staged ratings are not warranted here.  

A 30 percent rating for PTSD is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversational normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

History and Analysis

A November 2004 Vet Center summary report indicated that the 
Veteran reported symptoms of depression and sleep 
disturbance, as well as no interest in sex.  He reported 
suicidal ideation without plan or intent.  The Veteran spoke 
of his intense anger and difficulty controlling it.  The 
Veteran reported isolating himself and had ongoing intrusive 
thoughts of Vietnam.  He was constantly on guard and reported 
even attacking his wife while he was asleep by grabbing her 
by the throat.  

A November 2004 VA examiner noted that the Veteran reported 
arguing with his wife more, but continued to enjoy walking 
his dog.  He played golf alone and isolated a great deal and 
reported having no friends.  Upon mental status examination, 
the Veteran appeared to be distraught when discussing 
problems in trying to manage his anger.  His depression has 
markedly worsened and he admitted to having suicidal ideation 
in Vietnam.  He indicated that he was not suicidal at the 
examination and that the suicidal ideation was an isolated 
incident in Vietnam.  He was intermittently anxious and had a 
strong startle response and feelings of hypervigilance.  The 
Veteran displayed avoidance but no emotional numbing.  
Intrusive thoughts and nightmares continued to bother him, as 
well as flashbacks.  The examiner indicated that the Veteran 
appeared to have more social impairment and occupational 
impairment, particularly in light of a recent outburst at his 
church.  Social impairment was moderate, if not severe and 
occupational impairment was moderate.  He was reported to 
have a Global Assessment of Functioning (GAF) score of 65.

Statements submitted in September 2005 from the Veteran's 
wife, sister and friend all contend that the Veteran has 
become more distant, depressed and suffered from panic 
attacks.  They also attest to his anger problems and 
continuing isolation. 

VA treatment records and Madigan Army Medical Center records 
from throughout the appeal period note that the Veteran had 
intrusive thoughts, nightmares, flashbacks, irritability, 
anger and depression. 

November 2008 statements from the Veteran's friends attest to 
the Veteran being angry and difficult to communicate with.  
They also describe the Veteran's sleep problems.

A December 2008 Vet Center letter stated that the Veteran was 
in group therapy on a weekly basis.  His symptoms included: 
initial and medial insomnia, hypervigilance, anger control 
issues, nightmares and intrusive thoughts, and avoiding 
thoughts or conversations associated with trauma situations 
from Vietnam.  The Veteran was noted as being casually 
dressed and anxious.  His concentration was poor and he was 
noted to have aggravated anger control difficulties resulting 
in difficulty at work and home.  The Veteran also reported 
symptoms of depression and social isolation.  The Veteran was 
reported to have a GAF score of 61.

A December 2008 VA examiner noted that the Veteran had 
problems with sleep and nightmares.  Recurrent memories were 
experienced on a daily basis and he continued to have trouble 
dealing with people.  He gets irritable and impatient.  The 
Veteran was considered a reliable historian and was oriented 
to time and place.  He was neatly dressed and groomed, was 
pleasant and cooperative and was very articulate.  The 
Veteran indicated he has trouble focusing with distractions 
and had anxiety attacks about two or three times a week.  The 
Veteran reported he tended to be suspicious in public places, 
but had no delusions or hallucinations nor any obsessions or 
compulsions.  The Veteran had problems at times with his 
short term memory.  He had no present suicidal thoughts, but 
had fleeting suicidal thoughts the previous day.  The 
examiner stated that the Veteran continued to experience 
problems with disrupted sleep, recurrent nightmares, 
recurrent intrusive memories, hyperstartle to noise, 
hypervigilance, irritability, social isolation, social 
withdrawal and emotional numbing.  The Veteran was reported 
to have a GAF score of 52.

During the Veteran's April 2009 hearing he testified as to 
his problems with anger management and intrusive thoughts, as 
well as his nightmares.  The Veteran testified that he is 
retired from the Army Corps of Engineers, but has gone back 
and worked with them as a consultant.  The Veteran also 
testified as to his trouble with concentration and that he 
had previously considered suicide.  The Veteran testified 
that he had not brought the thoughts of suicide up with his 
doctors.  He also stated that he gets along with his wife in 
that they are good friends, but no longer have sexual 
relations.  The situation with the Veteran is frustrating to 
his wife because he wants to be left alone and not go 
anywhere.  He also testified as to a lack of close friends.  
In terms of the Veteran's hypertension, the Veteran testified 
that he is on medication to help control the condition.  
Without the medication, his hypertension becomes out of 
control.  The Veteran testified that he took his own blood 
pressure and while he was on medication his blood pressure 
usually ran about 150 or 145 over 89 or 90.  The Veteran 
testified that his top number is generally 145 to 155 and the 
bottom number is generally in the high 80's or a little over 
90.  

PTSD

A March 2005 rating action continued the Veteran's 30 percent 
evaluation for his service connected PTSD.  The Veteran has 
appealed this denial.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The list of symptoms in DC 9411 is intended to describe the 
various degrees of occupational and social impairment of a 
person with certain mental disorders.  But it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified for each rating level.  38 C.F.R. § 4.21.  

The March 2005 rating action continued the Veteran's 30 
percent rating for PTSD.  The Board finds, however, that the 
evidence shows the Veteran meets the criteria for a 50 
percent increased rating for his service-connected PTSD.  As 
shown above, the Veteran had symptoms of hypervigilance, 
panic attacks, anger, nightmares, social avoidance, 
difficulty in dealing with social gatherings and some work 
situations, irritability and depression, due to PTSD.  These 
symptoms, along with GAF scores as low as 52 indicate that 
the Veteran met the criteria for a 50 percent rating.

The Veteran's symptoms do not meet the criteria for a 70 
percent rating for PTSD.  While the record indicates a few 
instances of suicidal ideation, there was no intent or plan 
and these thoughts appear to be fleeting.  This is 
demonstrated by the contrasting comments he made to the 
various examiners over the appeal period regarding whether he 
thought about suicide.  None of the evidence of record shows 
more than fleeting suicidal ideation, obsessional rituals 
that interfere with routine activities; speech that is 
illogical, obscure or irrelevant; near continuous panic or 
spatial disorientation.  There is no indication of a neglect 
of personal hygiene or appearance.  While there is indication 
of depression and some impulse control, the record does not 
indicate that the Veteran experiences a complete inability to 
establish and maintain effective social and work 
relationships during this period of time.  The Veteran has 
also reported a good relationship with his wife, although 
without sexual relations, and has been married to the same 
woman for over 30 years, indicating some ability to establish 
and maintain relationships.  

Consequently, the Board finds that the current disability 
picture for the entire time period under consideration of the 
Veteran's service-connected PTSD does not more nearly 
approximate the criteria for a 70 percent evaluation than 
those for a 50 percent evaluation.  See Fenderson, supra.  

Hypertension

The RO has evaluated the Veteran's service-connected 
essential hypertension at the 10 percent rate under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

Under this section, a 10 percent evaluation is warranted in 
cases of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation is assigned in cases of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  A 40 percent evaluation contemplates diastolic 
pressure predominantly 120 or more. A 60 percent evaluation 
is warranted for diastolic pressure predominantly 130 or 
more.

The Veteran's hypertension was addressed in three VA 
examinations.  A January 2006 VA examination report showed 
blood pressure readings of 130/90, 138/92, and 140/90 and the 
Veteran was noted to be on antihypertensive medication; 
additional blood pressure readings on separate days were not 
obtained, however.  A VA examination report from December 
2007 indicated blood pressure readings of 166/112, 164/114, 
and 166/114, with the Veteran noted to be on antihypertensive 
medication; additional blood pressure readings on separate 
days were not obtained, however.  A December 2008 VA 
examination report indicated blood pressure was 150/98, 
150/98 and 150/98; additional blood pressure readings on 
separate days were not obtained, however.  He was again noted 
to be on antihypertensive medication and there was no finding 
of hypertensive heart disease.  During the Veteran's April 
2009 hearing the Veteran testified that his systolic pressure 
is generally 145 to 155 and his diastolic pressure is 
generally in the high 80's or a little over 90. 

Therefore, even though the Veteran's VA examinations appear 
not to have been performed to the letter of the regulation 
(readings should be taken two or more times on at least three 
different days), there is no evidence (medical or lay, 
including the Veteran's testimony) received in conjunction 
with this appeal to suggest any diastolic pressure of 110 or 
more or systolic pressure of 200 or more, let alone 
predominantly.

Accordingly, there is no basis for an evaluation in excess of 
10 percent for hypertension for the entire time period under 
consideration, and the Veteran's claim for that benefit must 
be denied.  38 C.F.R. §§ 4.3, 4.7.

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation for the Veteran's service 
connected PTSD and hypertension by letters in October 2004 
and December 2005, respectively.  The March 2006 and January 
2007 statements of the case (SOC) and subsequent supplemental 
SOC in February 2009 explained what specific regulatory 
provisions govern his disabilities and why the increased 
rating claim remained denied.  

A November 2008 letter specifically gave the Veteran the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and informed the Veteran that he had to provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability, that if 
an increase in disability was found, a disability rating 
would be determined by applying relevant diagnostic codes 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% depending on 
the disability involved, and provided examples of the types 
of medical and lay evidence that the Veteran could submit or 
ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  One such example was 
statements from employers regarding how the condition affects 
the ability to work and another was specific test results or 
measurements.  This letter also informed the Veteran of the 
criteria for a higher rating that was pertinent to his 
disabilities.

The Board also finds that the Veteran would not be prejudiced 
by any deficiency in providing the specific notice required 
by Vazquez-Flores.  The November 2008 letter, rating 
decisions, March 2006 and January 2007 SOCs, and February 
2009 supplemental SOC gave the Veteran the rating criteria 
for the disabilities at issue: PTSD and hypertension.  
Consequently, it is demonstrated that he had actual notice of 
the specific rating criteria for the disabilities, and why a 
higher rating had not been assigned, as well as an 
opportunity to present evidence and argument to support a 
higher rating.  

With respect to VA's duty to assist the Veteran, the RO has 
obtained the Veteran's service treatment records and VA 
medical records.  The record also contains Madigan Army 
Hospital records and private treatment records.  The Veteran 
has also been provided VA medical examinations.  The Veteran 
submitted a number of statements from his wife and friends.  
The Veteran testified before the undersigned.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any 
additional obtainable pertinent records to support the 
Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating of 50 percent for PTSD is granted, 
subject to the law and regulations regarding the payment of 
monetary benefits.

An increased evaluation for hypertension, currently evaluated 
as 10 percent disabling, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


